Citation Nr: 0908825	
Decision Date: 03/10/09    Archive Date: 03/17/09

DOCKET NO.  06-21 470	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for chronic tension 
headaches (claimed as residuals from head injury).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and his wife


ATTORNEY FOR THE BOARD

M. Purdum, Associate Counsel
INTRODUCTION

The Veteran served on active duty from June 1963 to June 
1966, and has additional reserve service.

This matter comes before the Board of Veterans' Appeals 
(Board) from a June 2005 rating decision of a Department of 
Veterans Affairs (VA) Regional Office (RO) that denied the 
Veteran's claim of entitlement to service connection for 
chronic tension headaches (claimed as residuals from head 
injury).

In December 2008, the Veteran testified before the 
undersigned Acting Veterans Law Judge, seated at the RO in 
St. Petersburg, Florida.  The transcript of the hearing has 
been associated with the claims file. 

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

Additional development is needed prior to further disposition 
of the claim.

At the time of the hearing before the Board, the Veteran 
reported that he sought private medical treatment.  The 
Veteran reported that his private cardiologist treated his 
headaches with medication.  The Veteran reported that he 
believed that his private treatment records had been 
associated with his claims file because he had mentioned the 
name of his cardiologist.  Upon review of the Veteran's 
claims file, there are no private treatment records, and 
there is no evidence to indicate that the Veteran reported 
private treatment by a cardiologist.  The Veteran did not 
submit authorization for the RO to obtain such private 
treatment records, and in December 2004 and March 2006, the 
Veteran submitted statements indicating that he had no 
additional medical evidence to support his claim.  

Because VA is now on notice that there are additional records 
that may be applicable to the Veteran's claim and because 
these records may be of use in deciding the claim, these 
records are relevant and should be obtained.  Bell v. 
Derwinski, 2 Vet. App. 611 (1992).

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran and request 
that he submit private treatment 
records relevant to his claim, or 
submit authorization for the RO to 
obtain private treatment records 
relevant to his claim.  Obtain and 
associate with the claims file such 
private treatment records.  If a 
negative response is received from the 
Veteran or the private physician, the 
Veteran's file should be properly 
documented in this regard.

2.  Readjudicate the claim of 
entitlement to service connection for 
chronic tension headaches (claimed as 
residuals from head injury), 
considering any additional evidence 
added to the record.  If the action 
remains adverse to the Veteran, provide 
the Veteran and his representative with 
a supplemental statement of the case 
and allow the Veteran an appropriate 
opportunity to respond thereto.  
Thereafter, return the case to the 
Board.
The Board intimates no opinion as to the outcome of this 
case.  The appellant need take no action until so informed.  
The purpose of this REMAND is to ensure compliance with due 
process considerations.

To help avoid future remand, the AMC/RO must ensure that all 
requested actions have been accomplished (to the extent 
possible) in compliance with this REMAND. If any action is 
not undertaken, or is taken in a deficient manner, 
appropriate corrective action should be undertaken.  See 
Stegall v. West, 11 Vet. App. 268 (1998).

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
L. M. BARNARD
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




